30 F.3d 134
93 Ed. Law Rep. 84, Medicare & Medicaid Guide P 42,682
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OHIO STATE UNIVERSITY, d/b/a Ohio State UniversityHospitals, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 92-3045.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1994.

S.D.Ohio, No. 90-00905;  James L. Graham, J.
S.D.Ohio, 114 S.Ct. 2731.
VACATED AND REMANDED.

ORDER

1
Pursuant to the opinion and judgment of the United States Supreme Court issued on June 27, 1994.


2
It is ORDERED that the judgment of this court be vacated and the case be, and it hereby is, remanded to the District Court for further consideration in light of Thomas Jefferson University v. Shalala, 512 U.S. ---- (1994).